


SECURITIES PURCHASE AGREEMENT
This Securities Purchase Agreement (this “Agreement”) is dated as of May 5,
2015, effective April 30, 2015, by and between Minerco Resources, Inc., a Nevada
corporation (the “Company”) and MSF International, Inc., a Belize corporation
(the “Purchaser”).
WHEREAS, the Company desires to sell to the Purchaser and the Purchaser desires
to acquire all of the Company’s right, title and interest in its: (i)
Chiligatoro Hydro-Electric Project and its earned interest therein; (ii) Iscan
Hydro-Electric Project and its 10% royalty interest therein; and (iii) its Syab
Wind Project and its 6% royalty interest therein (the “Assets”) .
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:
ARTICLE I.



DEFINITIONS
1.Definitions. In addition to the terms defined elsewhere in this Agreement: (a)
capitalized terms that are not otherwise defined herein have the meanings given
to such terms in the Note (as defined herein), and (b) the following terms have
the meanings set forth in this Section 1.1:
“Action” shall have the meaning ascribed to such term in Section 3.1(g).
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
“Closing Date” means the business day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto in connection
with the Closing, and all conditions precedent to: (i) the Purchaser’s
obligation to pay the Purchase Price as to the Closing, and (ii) the Company’s
obligation to deliver the Assets, in each case, have been satisfied or waived.
“Closing” shall have the meaning ascribed to such term in Section 2.3.
“Disclosure Schedules” shall have the meaning ascribed to such term in Section
3.1.
“Escrow Agent” means Worldwide Stock Transfer, LLC and any successor escrow
agent.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“GAAP” shall have the meaning ascribed to such term in Section 3.1(e).
“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(f).
“Level 5” shall mean Level 5 Beverage Company, Inc., a Nevada corporation.
“Level 5 Shares” shall mean shares of common stock of Level 5 representing five
percent of the outstanding equity of Level 5
“Liens” means a lien, mortgage, charge, pledge, security interest, encumbrance,
right of first refusal, preemptive right or other restriction.




--------------------------------------------------------------------------------




“Material Adverse Effect” shall mean a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the applicable entity or a material adverse effect on the applicable entity’s
ability to perform in any material respect on a timely basis its obligations
under any Transaction Document.
“Note” means the 5% Senior Secured Promissory Note in the principal amount of
Six Hundred Eighty Two Thousand Eight Hundred Fifty US Dollars ($682,850) due,
subject to the terms therein, twelve (12) months from its date of issuance,
issued by the Purchaser to the Company hereunder, in the form of Exhibit A
attached hereto.
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(e).


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Security Agreement” means the Security Agreement, dated the date hereof, among
the Company and the Purchaser, in the form of Exhibit B attached hereto.


“Security Documents” shall mean the Security Agreement, and any other documents
and filing required thereunder in order to grant the Purchaser a first priority
security interest in the property and the personal property therein as provided
in the Security Agreement, including all UCC-1 filing receipts.
“Transaction Documents” means this Agreement, the Note, the Security Agreement,
all exhibits and schedules thereto and hereto and any other documents or
agreements executed in connection with the transactions contemplated hereunder.




ARTICLE II.



PURCHASE AND SALE
2.1Purchase. Subject to the terms and conditions of this Agreement, at the
Closing (as defined below), the Purchaser hereby agrees to purchase from the
Company, and the Company hereby agrees to sell, assign, transfer, convey and
deliver to the Purchaser all of the Company’s right, title and interest in the
Assets. Until payment in full of the Purchase Price set forth below: (i) the
Level 5 Shares owned by the Purchaser shall be pledged as security for the
payment in full of the Purchase Price and the Company shall retain a first
priority security interest in the Level 5 Shares pursuant to the terms of a
Security and Pledge Agreement to be entered into between the Company and the
Purchaser (the “Security and Pledge Agreement”), and (ii) the Level 5 Shares
shall be held in escrow by the Escrow Agent and shall be released to the
Purchaser upon payment in full to the Company of the Purchase Price and released
to the Company upon a payment default under the Note.
2.2    Purchase Price, Payment, Security Interest and Remedies. The purchase
price (the “Purchase Price”) for the Assets shall consist of:
(a)The assumption of Thirty Two Thousand Six Hundred Forty-two US Dollars
($32,642) (the “Assumption of Debt”) of certain accounts payable of the Company
as listed in Exhibit C upon execution of this Agreement;
(b)A note in the principal amount of Six Hundred Eighty Two Thousand Eight
Hundred Fifty US




--------------------------------------------------------------------------------




Dollars ($682,850) Dollars, accruing interest at a rate of 5% per annum, with
interest payable quarterly commencing September 1, 2015 and the principal
balance thereof and accrued and unpaid interest due and payable twelve (12)
months after the date of its Closing. On the Closing Date, upon the terms and
subject to the conditions set forth herein, substantially concurrent with the
execution and delivery of this Agreement by the parties hereto, the Company
agrees to sell, and the Purchaser agrees to purchase, the Assets.
2.2Deliveries.
(a)On or prior to the Closing Date (except as noted), the Purchaser shall
deliver or cause to be delivered to the Company the following:
(i)
this Agreement duly executed by the Purchaser;

(ii)a legal opinion of Company Counsel, in form and substance satisfactory to
the Company;
(iii)the Note in the principal amount of Six Hundred Eighty Two Thousand Eight
Hundred Fifty Dollars ($682,850), registered in the name of the Company;
(iv)the Security Agreement, duly executed by the Purchaser and, along with all
of the Transaction Documents;
(v)a certificate representing the Purchaser’s Level 5 Shares together with a
stock power duly executed in blank (the “Level 5 Interest”);
(vi)an Assignment and Assumption Agreement duly executed by the Purchaser.


(b)On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to the Purchaser, as applicable, the following:
(i)
this Agreement duly executed by the Company;

(ii)the Security Agreement duly executed by the Company;
(iii)an Assignment and Assumption Agreement duly executed by the Company.
2.3Closing Conditions.
(a)The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:
(i)the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchasers contained herein (unless as of
a specific date therein in which case they shall be accurate as of such date);
(ii)all obligations, covenants and agreements of the Purchaser required to be
performed at or prior to the Closing Date shall have been performed;
(iii)the delivery by the Purchaser of the items set forth in Section 2.4(a) of
this Agreement;
(iv)there is no existing Event of Default (as defined in the Note or Security
Agreement) and no existing event which, with the passage of time or the giving
of notice, would constitute an Event of Default; and
(v)     there being no prior liens on the Level 5 Shares.
(b)The obligations of the Purchaser hereunder in connection with the Closing are
subject to the following conditions being met:
(v)the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Company contained herein (unless as of
a specific date therein);
(vi)all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;
(vii)the delivery by the Company of the items set forth in Section 2.4(b) of
this Agreement;
(viii)there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and
(ix)there being no prior liens on the Assets.


ARTICLE III.



REPRESENTATIONS AND WARRANTIES
1.Representations and Warranties of the Company. Except as set forth in the
Disclosure Schedules, which Disclosure Schedules shall be deemed a part hereof
and shall qualify any representation or otherwise made herein to the extent of
the disclosure contained in the corresponding section of the Disclosure
Schedules, the Company hereby makes the following representations and warranties
to the Purchaser:




--------------------------------------------------------------------------------




(a)Organization and Qualification. The Company is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. The Company, is not in violation nor default of any of
the provisions of its respective certificate or articles of incorporation,
bylaws or other organizational or charter documents. The Company is duly
qualified to conduct business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
could not have or reasonably be expected to result in: (i) a material adverse
effect on the legality, validity or enforceability of any Transaction Document;
(ii) a material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company; or (iii) a
material adverse effect on the Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document (any of
(i), (ii) or (iii), a “Material Adverse Effect”) and no Proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.
(b)Authorization; Enforcement. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and each of the other Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder. The execution and delivery of this
Agreement and each of the other Transaction Documents by the Company and the
consummation by each of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors of the
Company, or the Company’s stockholders in connection herewith or therewith other
than in connection with the Required Approvals. This Agreement and each other
Transaction Document to which the Company is a party have been (or upon delivery
will have been) duly executed by the Company, as contemplated herein and, when
delivered in accordance with the terms hereof and thereof, will constitute the
valid and binding obligation of the Company, enforceable against the Company, in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally; (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies; and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.


(c)No Conflicts. The execution, delivery and performance by the Company, as
contemplated herein of this Agreement and the other Transaction Documents to
which it is a party, and the consummation by it of the transactions contemplated
hereby and thereby do not and will not: (i) conflict with or violate any
provision of the Company’s, certificate or articles of incorporation, bylaws or
other organizational or charter documents; (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument or other understanding
to which the Company, is a party or by which any property or asset of the
Company is bound or affected; or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company, is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.
(d)Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents.
(e)SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light




--------------------------------------------------------------------------------




of the circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.
(f)Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, or any of its respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”) which: (i) adversely affects or challenges the legality, validity
or enforceability of any of the Transaction Documents or the Securities, or (ii)
could, if there were an unfavorable decision, have or reasonably be expected to
result in a Material Adverse Effect.


(g)Title to Assets. The Company, have good and marketable title to the Assets
free and clear of all Liens.
(h)Compliance With Laws. The Purchaser has not violated any law of governmental
regulation or rqeuirements which violation has had or would reasonably be
expected to have a Material Adverse Effect on its business and the Purcahser has
not received notice of any such violation.
2.Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows (unless as of a specific date therein):
(a)Organization and Qualification. The Purchaser is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization, with the requisite power
and authority to own and use its properties and assets and to carry on its
business as currently conducted. The Purchaser, is not in violation nor default
of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. The
Purchaser is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document; (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Purchaser; or (iii) a material adverse effect on the Purchaser’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document (any of (i), (ii) or (iii), a “Material Adverse Effect”)
and no Proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.
(b)Authorization; Enforcement. The Purchaser has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder and to issue the Note. The
execution and delivery of this Agreement and each of the other Transaction
Documents by the Purchaser and the consummation by each of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Purchaser and no further action is required by the
Purchaser, the Board of Directors, or the Purchaser’s stockholders in connection
herewith or therewith other than in connection with the Required Approvals. This
Agreement and each other Transaction Document to which the Purchaser is a party
have been (or upon delivery will have been) duly executed by the Purchaser, as
contemplated herein and, when delivered in accordance with the terms hereof and
thereof, will constitute the valid and binding obligation of the Purchaser,
enforceable against the Purchaser, in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally; (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies; and (iii) insofar as indemnification and contribution provisions may
be limited by applicable law. The Note has been duly authorized and when issued
will be validly issued, fully paid and nonassessable.
(c)No Conflicts. The execution, delivery and performance by the Purchaser, as
contemplated herein of this Agreement and the other Transaction Documents to
which it is a party, the issuance and sale of the Note and the consummation by
it of the transactions contemplated hereby and thereby do not and will not: (i)
conflict with or violate any provision of the Purchaser’s, certificate or
articles of incorporation, bylaws or other organizational or charter documents;
(ii) conflict with, or




--------------------------------------------------------------------------------




constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Purchaser , or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument or other understanding to which the Purchaser, is a party or by which
any property or asset of the Purchaser is bound or affected; or (iii) subject to
the Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Purchaser, is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected; except in the case of each of clauses
(ii) and (iii), such as could not have or reasonably be expected to result in a
Material Adverse Effect.
(d)Filings, Consents and Approvals. The Purchaser is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Purchaser of the Transaction Documents.
(e)Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Purchaser,
threatened against or affecting the Purchaser, or any of its respective
properties before or by any court, arbitrator, governmental or administrative
agency or regulatory authority (federal, state, county, local or foreign)
(collectively, an “Action”) which: (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents, the
Level 5 Shares or the Note, or (ii) could, if there were an unfavorable
decision, have or reasonably be expected to result in a Material Adverse Effect.
(f)Seniority. As of the Closing Date, no Indebtedness or other claim against the
Purchaser is senior to the Note in right of payment, whether with respect to
interest or upon liquidation or dissolution, or otherwise, other than
indebtedness secured by purchase money security interests (which is senior only
as to underlying assets covered thereby) and capital lease obligations (which is
senior only as to the property covered therebyand the Company will be a first
priority Lien on the Level 5 Shares. The Purchaser has good and marketable title
to the Level 5 Shares free and clear of all Liens.
(g)Solvency. The Purchaser is not inxsolvent and is able to pay its debts when
they become due.
(h)Compliance With Laws. The Purchaser has not violated any law of governmental
regulation or rqeuirements which violation has had or would reasonably be
expected to have a Material Adverse Effect on its business and the Purcahser has
not received notice of any such violation.
ARTICLE IV
MISCELLANEOUS
4.1Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of: (a) actual receipt; (b) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or (c)
one Business Day after the Business Day of deposit with a nationally recognized
overnight courier, freight prepaid, specifying next-day delivery, with written
verification of receipt. All communications shall be sent to the parties at
their respective addresses as set forth on the signature page hereto or to such
other address as subsequently modified by written notice given to the other
parties in accordance with this Section.
4.2Entire Agreement. This Agreement constitutes the entire agreement among the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings among the parties with respect thereto.
4.3Waiver. Any party hereto may waive compliance with any of the agreements of
another party or conditions in favor of such party contained in this Agreement
(provided, that a waiver must be in writing and signed by the party against whom
the waiver is to be effective). Any agreement on the part of a party to any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed on behalf of such party. The failure of any party to this Agreement to
assert any of its rights under this Agreement or otherwise shall not constitute
a waiver of such rights.
4.4Amendment. Any addition to or modification of any provision of this Agreement
must be made in writing and signed by the Company and the Purchaser.
4.5No Third Party Beneficiary. This Agreement is not intended to, and does not,
confer upon any other Person other than the parties hereto any rights or
remedies hereunder.
4.6Assignment; Binding Effect. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any party hereto without
the prior written consent of the other parties.
4.7Headings; Interpretation. Headings of the sections of this Agreement are for
the convenience of the parties only, and shall be given no substantive or
interpretive effect whatsoever.




--------------------------------------------------------------------------------




4.8Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any term or provision of this
Agreement is deemed to be so broad as to be invalid or unenforceable in a
particular jurisdiction, the parties agree, with respect to such jurisdiction,
to reduce the scope, duration, area or applicability of the term or provision,
to delete specific words or phrases, or to replace any invalid, void or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the original intention of the
invalid or unenforceable term or provision.
4.9Specific Performance. In addition to any and all other remedies that may be
available at law in the event of any breach of this Agreement, each party shall
be entitled to specific performance of the agreements and obligations of any
other party hereunder and to such other injunction or other equitable relief as
may be granted by a court of competent jurisdiction.
4.10Expenses. Each party shall eb responsible for their own expenses incurred in
connection with the negotiation and execution of this Agreement and each other
agreement, document and instrument contemplated by this Agreement and the
consummation of the transactions contemplated hereby.
4.11Attorneys Fees. In the event action is brought by any party under this
Agreement to enforce or construe any of its terms, the prevailing party shall be
entitled to recover, in addition to all other amounts and relief, its reasonable
costs and attorneys fees incurred at and in preparation for trial, appeal and
review, such sum to be set by the court before which the matter is heard.
4.12Construction. This Agreement shall be deemed to be the joint work product of
the Buyer and the Seller, and any rule of construction that a document shall be
interpreted or construed against a drafter of such document shall not be
applicable.
4.13Counterparts; Facsimile. This Agreement may be executed and delivered by
facsimile signature, pdf or other electronic means and in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.
4.15    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Texas, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, partners, members, employees or
agents) shall be commenced exclusively in the state and federal courts sitting
in the City of Houston. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Houston, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If either party shall commence an action, suit or
proceeding to enforce any provisions of the Transaction Documents, the
prevailing party in such action, suit or proceeding shall be reimbursed by the
other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.
(Signature Pages Follow)






IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.




--------------------------------------------------------------------------------




MINERCO RESOURCES, INC.                        Address for Notice:
Fax:
By:___/s/ V Scott Vanis____________________________
Name: V. Scott Vanis
Title: Chief Executive Officer

With a copy to (which shall not constitute notice):

Gracin & Marlow, LLP
The Chrysler Building
405 Lexington Avenue, 26th Floor
New York, New York 10174




MSF INTERNATIONAL, INC.                        Address for Notice:
Fax:
By:___/s/ Marco Mena____________________________
Name: Marco Mena
Title: General Manager










































































EXHIBIT A






--------------------------------------------------------------------------------




NEITHER THE OFFER NOR SALE OF THIS NOTE HAS BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).  THIS NOTE MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THIS NOTE UNDER THE SECURITIES ACT, OR AN OPINION OF COUNSEL, IN FORM,
SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE
TRANSACTIONS, THAT REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OR
UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT.
 
MSF INTERNATIONAL, INC.
5% SENIOR SECURED PROMISSORY NOTE
DUE: April 30, 2016
 
No. 2015-001 
April 30, 2015 (the “Issuance Date”)
$682,850 
Houston, Texas

 
FOR VALUE RECEIVED, the undersigned, MSF International, Inc. (herein called the
“Company”), a [Canadian] corporation, promises to pay to the order of Minerco
Resources, Inc., or its registered assigns (the “Holder” or “Holders”), the
principal sum of Six Hundred Eighty Two Thousand Eight Hundred Fifty Dollars
(US$682,850), as such amount is reduced pursuant to the terms hereof or
otherwise (the “Principal”), on April 30, 2016 (the “Maturity Date”), together
with interest (computed on the basis of a 365-day year) on the outstanding
principal amount at the rate of five percent (5%) per annum (the “Interest
Rate”) from the date hereof, payable commencing on July 31, 2015, and,
thereafter, every quarter, until the one (1) year anniversary of the Issuance
Date or the date that the principal hereof shall have become due and payable.
 
1.        Agreements.
 
(a) Securities Purchase Agreement. This Note has been issued pursuant to the
terms and conditions set forth in that certain Securities Purchase Agreement,
dated May 5, 2015, and effective as of April 30, 2015, by and among the Company,
and the Holder, (as from time to time amended, the “Securities Purchase
Agreement”).  All of the terms and conditions of such Securities Purchase
Agreement are incorporated herein by this reference, and all capitalized terms
not separately defined in this Note, shall have the same meanings as defined in
the Securities Purchase Agreement.
 
(b) Security Agreement. Pursuant to that certain Pledge and Security Agreement,
dated May 5, 2015, and effective as of April 30, 2015, by and between the
Company, and the Holder (the “Security Agreement”), the amounts owed under this
Note are secured by a first priority security interest in the collateral
described therein, including the 50 shares of the common stock of Level 5
Beverage Company, Inc. owned by the Company, representing a five percent (5%)
equity interest in Level 5 Beverage Company, Inc. 
 
2.           Note. Payments of principal of, and interest on, this Note are to
be made in lawful money of the United States of America at such place as
provided in the Securities Purchase Agreement.  
 
3.           Interest. Interest on this Note shall commence accruing on the
Issuance Date, shall accrue daily at the Interest Rate on the outstanding
Principal amount from time to time, shall be computed on the basis of a 365-day
year comprised of twelve (12) months and shall be payable in arrears every
quarter commencing on September 1, 2015, until the earlier of: (i) the Principal
hereof shall have become due and payable, and (ii) the one year anniversary of
the Issuance Date. From and after the occurrence and during the continuance of
any Event of Default, the Interest Rate shall automatically be increased to
eighteen percent (18%) (the “Default Rate”). In the event that such Event of
Default is subsequently cured, the increase referred to in the preceding
sentence shall cease to be effective as of the date of such cure, provided that
the Interest as calculated and unpaid at such increased rate during the
continuance of such Event of Default shall continue to apply to the extent
relating to the days after the occurrence of such Event of Default through and
including the date of such cure of such Event of Default.
  
4.     Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
 




--------------------------------------------------------------------------------




(a)        This Note shall be governed by, and construed in accordance with, the
internal laws of the State of Texas without regard to the choice of law
principles thereof.  Each of the parties of the Note hereto irrevocably submits
to the exclusive jurisdiction of the courts of the State of Texas located in
Houston and the United States District Court for the Southern District of Texas
for the purpose of any suit, action, proceeding or judgment relating to or
arising out of this Note.  Service of process in connection with any such suit,
action or proceeding may be served on each party hereto anywhere in the world by
the same methods as are specified for the giving of notices under this
Note.  Each of the parties of this Note irrevocably consents to the jurisdiction
of any such court in any such suit, action or proceeding and to the laying of
venue in such court.  Each party hereto irrevocably waives any objection to the
laying of venue of any such suit, action or proceeding brought in such courts
and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. EACH OF THE
PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION
WITH RESPECT TO THIS NOTE AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.
 
(b)       Each party shall bear its own expenses in any litigation conducted
under this section.
 
(c)       The Company consents to accept service of process by the certified
mail, return receipt requested in the event of litigation. The Company further
consents to accept service of process via recognized international courier in
the case that the Company is not able to accept service by the certified mail
provided a receipt of delivery is available.
 
5.       Facsimile Signatures. This Note may be executed by facsimile signature
which shall, for all purposes be deemed to be as legally valid and binding upon
the Company as an original signature.
 
6.       Event of Default.  An “Event of Default” shall exist if any of the
following conditions or events shall occur and be continuing:


(a) Any default in the payment of (A) the Principal of this Note or (B)
Interest, liquidated damages and other amounts owing to the Holder on this Note,
as and when the same shall become due and payable (whether on the Maturity Date
or by acceleration or otherwise) which default, solely in the case of an
interest payment or other default under clause (B) above, is not cured within
three (3) Business Days; or


(b) The Company defaults in the performance of or compliance with its
obligations under any of this Note, the Securities Purchase Agreement or any of
the Transaction Documents and such default has not been cured for ten (10) days
after written notice of default is given to the Company; or


(c) Any representation or warranty made by or on behalf of the Company in this
Note, the Securities Purchase Agreement or any of the Transaction Documents
proves to have been false or incorrect in any material respect on the date as of
which made; or


(d) The Company shall default on any of its obligations under any mortgage,
credit agreement or other facility, indenture agreement, factoring agreement or
other instrument under which there may be issued, or by which there may be
secured or evidenced, any indebtedness for borrowed money or money due under any
long term leasing or factoring arrangement that (a) involves an obligation
greater than $50,000, whether such indebtedness now exists or shall hereafter be
created, and (b) results in such indebtedness becoming or being declared due and
payable prior to the date on which it would otherwise become due and payable; or


(e) The Company: (i) admits in writing its inability to pay, its debts as they
become due; (ii) files, or consents by answer or otherwise to the filing against
it of a petition for relief or reorganization or arrangement or any other
petition in bankruptcy, for liquidation or to take advantage of any bankruptcy,
insolvency, reorganization, moratorium or other similar law of any jurisdiction;
(iii) makes an assignment for the benefit of its creditors; (iv) consents to the
appointment of a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property; (v) is adjudicated as insolvent or to be liquidated; or (vi) takes
corporate action for the purpose of any of the foregoing; or


(f) A court or governmental authority of competent jurisdiction enters an order
appointing, without consent by the Company, a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to




--------------------------------------------------------------------------------




any substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Company, or any such petition shall be filed against such
party and such petition is not be dismissed within six (6) months; or


(g) The occurrence of any levy upon or seizure or attachment of, or any
uninsured loss of or damage to, any property of Company, having an aggregate
fair value or repair cost (as the case may be) in excess of $100,000
individually or in the aggregate, and any such levy, seizure or attachment shall
not be set aside, bonded or discharged within thirty (30) days after the date
thereof; or


(h) A final judgment or judgments for the payment of money in excess of One
Hundred Thousand Dollars (US$100,000) are rendered against the Company, which
judgments are not, within six (6) months after entry thereof, bonded, discharged
or stayed pending appeal, or are not discharged within six (6) months after the
expiration of such stay.
 
7.         Remedies Following an Event of Default.  Upon occurrence of an Event
of Default defined in subsection (a) to (h) of Section 6, this Note and all
accrued Interest to the date of such default shall, at the option of the Holder,
immediately become due and payable without presentment, protest or notice of any
kind, all of which are waived by the Company and the Holder shall have the right
to enforce the provisions of the Guaranty and Security Agreement.


8.      Non-circumvention. The Company hereby covenants and agrees it will not,
by amendment of its certificate of incorporation, bylaws or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid or circumvent the observance or performance of
any of the terms of this Note, and will at all times in good faith carry out all
of the provisions of this Note and take all action as may be required to protect
the rights of the Holder of this Note.
 
9.       Rank. All payments due by the Company under this Note shall rank senior
to all of the Company’s other debt whether currently outstanding or hereafter
created.




10.       Reissuance of This Note.
 
(a)       Lost, Stolen or Mutilated Note.  Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Note,
the Company shall execute and deliver to the Holder a new note (in accordance
with Section 10(c)) representing the outstanding Principal.
 
(b)        Note Exchangeable for Different Denominations. This Note is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Note or Notes (in accordance with Section 10(c) and in
principal amounts of at least $10,000) representing in the aggregate the
outstanding Principal of this Note, and each such new Note will represent such
portion of such outstanding Principal as is designated by the Holder at the time
of such surrender.
 
(c)         Issuance of New Notes.  Whenever the Company is required to issue a
new Note pursuant to the terms of this Note, such new Note: (i) shall be of like
tenor with this Note; (ii) shall represent, as indicated on the face of such new
Note, the Principal remaining outstanding (or in the case of a new Note being
issued pursuant to Section 10(b), the Principal designated by the Holder which,
when added to the principal represented by the other new Notes issued in
connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes);
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note; (iv) shall have the same
rights and conditions as this Note; and (v) shall represent accrued and unpaid
Interest and Late Charges, if any, on the Principal of this Note, from the
Issuance Date.
 
11.     Payment of Collection, Enforcement and Other Costs.  If: (a) this Note
is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to




--------------------------------------------------------------------------------




collect amounts due under this Note or to enforce the provisions of this Note,
or (b) there occurs any bankruptcy, reorganization, receivership of the Company
or any of its subsidiaries other proceedings affecting Company or any of its
subsidiaries’ creditors’ rights and involving a claim under this Note, then the
Company shall pay the costs incurred by the Holder for such collection,
enforcement or action or in connection with such bankruptcy, reorganization,
receivership or other proceeding, including, but not limited to, attorneys’ fees
and disbursements.
 
12.     Construction; Headings.  This Note shall be deemed to be jointly drafted
by the Company and the Holder and shall not be construed against any Person as
the drafter hereof.  The headings of this Note are for convenience of reference
and shall not form part of, or affect the interpretation of, this Note.


13.     Failure or Indulgence Not Waiver.  No failure or delay on the part of
the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. No waiver shall be effective unless it is
in writing and signed by an authorized representative of the waiving party.


14.     Notices; Payments.
 
(a)      Notices.  Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
the notice provision in the Securities Purchase Agreement.


(b)       Payments.  Except as otherwise provided in this Note, whenever any
payment of cash is to be made by the Company to any Person pursuant to this
Note, such payment shall be made in lawful money of the United States of America
by a check drawn on the account of the Company and sent via overnight courier
service to such Person at such address as previously provided to the Company in
writing; provided that the Holder may elect to receive a payment of cash via
wire transfer of immediately available funds by providing the Company with prior
written notice setting out such request and the Holder’s wire transfer
instructions.  Whenever any amount expressed to be due by the terms of this Note
is due on any day which is not a Business Day, the same shall instead be due on
the next succeeding day which is a Business Day.  
 
15.     Cancellation.  After all Principal and other amounts at any time owed on
this Note have been paid in full, this Note shall automatically be deemed
cancelled, shall be surrendered to the Company for cancellation and shall not be
reissued.
 
16.     Waiver of Notice.  To the extent permitted by law, the Company hereby
waives demand, notice, protest and all other demands and notices in connection
with the delivery, acceptance, performance, default or enforcement of this Note
and the Securities Purchase Agreement.
 
17.     Currency. All principal, interest and other amounts owing under this
Note or any Transaction Document that, in accordance with their terms, are paid
in cash shall be paid in U.S. dollars. All amounts denominated in other
currencies shall be converted in the U.S. dollar equivalent amount in accordance
with the Exchange Rate on the date of calculation.  “Exchange Rate” means, in
relation to any amount of currency to be converted into U.S. dollars pursuant to
this Note, the U.S. dollar exchange rate as published in the Wall Street Journal
on the relevant date of calculation (it being understood and agreed that where
an amount is calculated with reference to, or over, a period of time, the date
of calculation shall be the final date of such period of time).
 
18.    Severability. If any provision of this Note is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).
 




--------------------------------------------------------------------------------




 
[Signature Page Follows]
 


 


 


 
IN WITNESS WHEREOF, the Company has executed and delivered this Note the date
and year first above written.
 



--------------------------------------------------------------------------------



                 
MSF INTERNATIONAL, INC.
 


 
By: ___/s/ Marco Mena____________________
 

Title: General Manager




Minerco Resources, Inc. hereby acknowledges and agrees to the obligations set
forth above in this Note



--------------------------------------------------------------------------------



MINERCO RESOURCES, INC.


 
 
By: __/s/ V Scott Vanis_________________
 

Title: Chief Executive Officer






























EXHIBIT B






--------------------------------------------------------------------------------






PLEDGE AND SECURITY AGREEMENT


PLEDGE AND SECURITY AGREEMENT (this “Agreement”) dated as of May 5, 2015,
effective April 30, 2015, made by Minerco Resources, Inc., a Delaware
corporation with offices at 800 Bering Drive, Suite 201, Houston, Texas 77057
(the “Secured Creditor”) and MSF International, Inc., a [Canadian] corporation
(the “Company”) with offices at 15 2nd Avenue, Buttonwood Bay, Belize City,
Belize, Central America.


WHEREAS, the Secured Creditor has agreed to accept as partial payment for
certain of its assets a Note in the aggregate principal amount of Six Hundred
Eighty Two Thousand Eight Hundred Fifty US Dollars ($682,850) (the “Note”) dated
the date hereof, by the Company to the order of the Secured Creditor; and


WHEREAS, it is condition precedent to selling the assets Company that the
Company shall have executed and delivered to the Secured Creditor a pledge and
security agreement providing for the pledge and grant to the Secured Creditor of
a security interest in the Company’s interest in the collateral identified and
defined below.


NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Secured Creditor to accept the Note, the Company hereby
agrees with the Secured Creditor as follows:


SECTION 1. Definitions. All terms used in this Agreement which are defined in
Article 9 of the Uniform Commercial Code (the “Code”) currently in effect in the
State of Texas and which are not otherwise defined herein shall have the same
meanings herein as set forth therein.


SECTION 2. Pledge and Grant of Security Interest. (a) As collateral security for
all of the Obligations (as defined in Section 3 hereof), the Company hereby
unconditionally and irrevocably pledges, assigns, hypothecates and grants to the
Secured Creditor a continuing security interest in all of the Company’s right,
title and interest in its 50 shares of in Level 5 Beverage Company,
Incorporated, representing five percent (5%) of the outstanding equity of Level
5 Beverage Company, Incorporated (the “Pledged Collateral”).


(b)     The Company hereby represents and warrants to Secured Creditor as
follows:


(i)    The Pledged Collateral is not pledged to secure any loans or other
obligations other than the Note;


(ii)    The execution, delivery, and performance of the Company will not violate
any provision of law, any order of any court or other agency of government, or
any agreement or other instrument to which Company is a party or by which either
of the Company is bound, or be in conflict with, result in a breach of or
constitute (with due notice, lapse of time, or both) a default under any such
agreement or other instrument, or result in the creation or imposition of any
lien, charge, or encumbrance of any nature whatsoever upon any of the property
of assets of the Company, except as contemplated by the provisions of this
Agreement;


(iii)    This Agreement constitutes the legal, valid and binding obligation of
the Company and is enforceable against the Company in accordance with the terms
hereof;


(iv)    As to such of the Pledged Collateral deposited with the Secured Creditor
on the date hereof, the Company is the legal and beneficial owner of the Pledged
Collateral; and the Pledged Collateral are validly issued, fully-paid and
non-assessable; and




(v)    The securities transfer forms attached to the certificates representing
such Pledged Collateral have been duly executed and delivered by Company to the
Secured Party.


(c)    Unless and until a default hereunder shall have occurred, Company shall
be entitled to exercise all voting powers pertaining to the Pledged Collateral,
for any purposes not inconsistent with, or in violation of, the provisions of
this Agreement in all corporate matters.






--------------------------------------------------------------------------------




SECTION 3. Security for Obligations. The security interest created hereby in the
Pledged Collateral constitutes continuing collateral security for all of the
following obligations, whether now existing or hereafter incurred (the
“Obligations”):


(a)     the prompt payment by the Company, as and when due and payable, of all
amounts owing by it in respect of the Note; and


(b)     the due performance and observance by Company of all of its other
obligations from time to time existing under this Agreement.


SECTION 4. Covenants as to the Pledged Collateral. So long as any of the
Obligations shall remain outstanding, the Company will, unless the Secured
Creditor shall otherwise consent in writing:


(a)     keep adequate records concerning the Pledged Collateral and permit the
Secured Creditor or any agents or representatives thereof at any reasonable time
and from time to time to examine and make copies of and abstracts from such
records;


(b)     at any time and from time to time, promptly execute and deliver all
further instruments and documents and take all further action that may be
necessary or desirable or that the Secured Creditor may request in order to: (i)
perfect and protect the security interest created hereby; (ii) enable the
Secured Creditor to exercise and enforce their rights and remedies hereunder in
respect of the Pledged Collateral; or (iii) otherwise effect the purposes of
this Agreement; and


(c)     not create or suffer to exist any lien, security interest or other
charge or encumbrance upon or with respect to any Pledged Collateral except for
the security interest created hereby.


SECTION 5. Additional Provisions Concerning the Pledged Collateral.


(a)     The Company hereby authorize the Secured Creditor to file, without the
signature of the Company where permitted by law, one or more financing or
continuation statements, and amendments thereto, relating to the Pledged
Collateral.


(b)     The Company hereby irrevocably appoints the Secured Creditor as its
attorney-in-fact and proxy, with full authority in the place and stead of it and
in its name or otherwise, from time to time in the Secured Creditor's
discretion, to take any action and to execute any instrument which the Secured
Creditor may deem necessary or advisable to accomplish the purpose of this
Agreement.


SECTION 6. Remedies Upon Default. If any Event of Default under the Note shall
have occurred and be continuing:




(a)     The Secured Creditor may, exercise in respect of the Pledged Collateral,
in addition to other rights and remedies provided for herein or otherwise
available to it, all of the rights and remedies of a secured party on default
under the Code then in effect in the State of Texas, and without limiting the
generality of the foregoing and without notice except as specified below, sell
the Pledged Collateral or any part thereof in one or more parcels at public or
private sale at such price or prices and on such other terms as the Secured
Creditor may deem commercially reasonable. The Company agrees that, to the
extent notice of sale shall be required by law, at least five days' notice to
the Company of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The Secured
Creditor shall not be obligated to make any sale of Pledged Collateral
regardless of notice of sale having been given. The Secured Creditor may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned.


(b)     All cash proceeds received by the Secured Creditor in respect of any
sale of, collection from, or other realization upon, all or any part of the
Pledged Collateral may, in the discretion of the Secured Creditor, be held by
the Secured Creditor as collateral for, and/or then or at any time thereafter
applied in whole or in part by the Secured Creditor against, all or any part of
the Obligations pro rata as to the principal amount of the Loan. Any surplus of
such cash or cash proceeds held by the Secured Creditor and remaining after
payment in full of all of the Obligations and the expenses of collection, shall
be paid over to the Company to such person as may be lawfully entitled to
receive such surplus.






--------------------------------------------------------------------------------




(c)     In the event that the proceeds of any such sale, collection or
realization are insufficient to pay all amounts to which the Secured Creditor is
legally entitled, the Company shall remain liable for the deficiency and the
Secured Creditor shall retain all rights to collect on such Obligations provided
by applicable law.


SECTION 7. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed, faxed or delivered, if to the
Company, to it at the address set forth above; and if to the Secured Creditor,
to it at the address set forth above; or as to any of such parties at such other
address as shall be designated by such parties in a written notice to the other
parties hereto complying as to delivery with the terms of this Section 7. All
such notices and other communications shall be effective: (i) if mailed, when
deposited in the mails; (ii) if emailed axed, when the emails is acknowledged as
received; or (iii) if delivered, upon delivery.


SECTION 8. Miscellaneous.


(a)     No amendment of any provisions of this Agreement shall be effective
unless it is in writing and signed by the Company and the Secured Creditor, and
no waiver of any provision of this Agreement, and no consent to any departure by
the Company therefrom, shall be effective unless it is in writing and signed by
the Secured Creditor, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.


(b)     No failure on the part of the Secured Creditor to exercise, and no delay
in exercising, any right hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The rights and remedies of
the Secured Creditor provided herein are cumulative and are in addition to, and
not exclusive of, any rights or remedies provided by law.




(c)     Any provision of this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceabilty without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
on any other jurisdiction.


(d)     This Agreement shall create a continuing security interest in the
Pledged Collateral and shall: (i) remain in full force and effect until the
payment in full or release of the obligations and (ii) be binding on the Company
and each of its or his assigns and shall inure, together with all rights and
remedies of the Secured Creditor hereunder, to the benefit of the Secured
Creditor and its successors, transferees and assigns.


(e)     Upon the satisfaction in full of the Obligations: (i) this Agreement and
the security interest created hereby shall terminate and all rights to the
Pledged Collateral shall revert to Company and (ii) the Secured Creditor will,
upon Company’s request and at Company’s expense: (A) return to Company such of
the Pledged Collateral as shall not have been sold or otherwise disposed of or
applied pursuant to the terms hereof and (B) execute and deliver to the Company
such documents as the Company shall reasonably request to evidence such
termination.


(f)     This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas, except as required by mandatory provisions of law
and except to the extent that the validity and perfection or the perfection and
the effect of perfection or non-perfection of the security interest created
hereby, or remedies hereunder, in respect of any particular Pledged Collateral
are governed by the law of a jurisdiction other than the State of Texas. The
parties hereto agree that all actions or proceedings arising in connection with
this Agreement shall be tried and litigated exclusively in the State and Federal
courts located in Texas. The aforementioned choice of venue is intended by the
parties to be mandatory and not permissive in nature, thereby precluding the
possibility of litigation between the parties with respect to or arising out of
this Agreement in any jurisdiction other than that specified in this paragraph.
Each party hereby waives any right it may have to assert the doctrine of forum
non conveniens or similar doctrine or to object to venue with respect to any
proceeding brought in accordance with this paragraph, and stipulates that the
State and Federal courts located in Harris County, Texas shall have in personam
jurisdiction and venue over each of them for the purpose of litigating any
dispute, controversy, or proceeding arising out of or related to this Agreement.
Each party hereby authorizes and accepts service of process sufficient for
personal jurisdiction in any action against it as contemplated by this paragraph
by registered or certified mail, return receipt requested, postage prepaid, to
its address for the giving of notices as set forth in this Agreement. Any final
judgment rendered against a party in any action or proceeding shall be
conclusive as to the subject of such final judgment and may be enforced in other
jurisdictions in any manner provided by law.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
                    



--------------------------------------------------------------------------------



MINERCO RESOURCES, INC.    




By: ___/s/ V Scott Vanis_______________________
                    Name: V. Scott Vanis
Title: Chief Executive Officer





--------------------------------------------------------------------------------





MSF INTERNATIONAL, INC.




By: ___/s/ Marco Mena__________________________
Name: Marco Mena
Title: General Manager
 






































































--------------------------------------------------------------------------------




EXHIBIT C


    
List of Debt Assumed


The Big H Consulting
 $ 14,000
Samuel Valladares
 $ 3,942
Cynthia Rios
 $ 7,500
 
Erick Cardona
 $ 4,550
 
Danilo Rios
 $ 3,200
 
MINE Hondruas Rent Expense
 $ 600
 
Credit
 $ (1,150)
 
Total
 $ 32,642
 





